Case 1:20-cv-03053-RLY-MJD Document 1 Filed 11/20/20 Page 1 of 4 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 ROBBIE MCCAIN-FICKLIN,                       )
                                              )
                Plaintiff,                    )
                                              )
                v.                            )    Case No. 1:20-cv-3053
                                              )
 PREMIER CARE OF INDIANA, INC.,               )
                                              )
                Defendant.                    )


            NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C.
                            §§ 1331 and 1441(a)

       To the Clerk of the above-entitled Court:

       Defendant Premier Care of Indiana, Inc. (“Premier Care”), by and through

undersigned counsel, notifies this Court of the removal of the above civil action from the

Superior Court of the State of Indiana, County of Marion to the United States District Court

for the Southern District of Indiana, pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446.

       I.      THE STATE COURT ACTION

       1.      Plaintiff Robbie McCain-Ficklin filed a civil action against Premier Care on

October 7, 2020 in the Superior Court of the State of Indiana, County of Marion, which

was served on Premier Care by certified mail, and received on October 28, 2020. The action

is entitled Robbie McCain-Ficklin v. Premier Care of Indiana, Inc. and bears the case

number 49D12-2010-CT-035427.

       2.      True and correct copies of the Summons, Complaint, and Civil Cover Sheet

are attached as Exhibit A. These are the only process, pleadings, and orders that have been

served on Premier Care in this matter.
Case 1:20-cv-03053-RLY-MJD Document 1 Filed 11/20/20 Page 2 of 4 PageID #: 2




       3.     Premier Care is aware of no further proceedings that have occurred in state

court as of the date of this Notice.

       II.    FEDERAL JURISDICTION EXISTS

       4.     This action is properly removable under 28 U.S.C. § 1441(b) because the

U.S. District Court has original jurisdiction under 28 U.S.C. § 1331, which provides, “The

district courts shall have original jurisdiction of all civil actions arising under the

Constitution, the laws, or treaties of the United States.” Jurisdiction exists pursuant to §

1331 when a federal question is presented on the face of the plaintiff’s complaint. See Rivet

v. Regions Bank of La., 522 U.S. 470, 475 (1998).

       5.     Plaintiff’s Complaint alleges Premier Care violated two federal statutes, Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”) and 42 U.S.C.

§ 1981. See Plaintiff’s Complaint, ¶ 1. By asserting claims under Title VII and 42 U.S.C.

§ 1981, Plaintiff’s Complaint asserts a federal question under 28 U.S.C. § 1331. Thus, this

case is properly removable under 28 U.S.C. § 1441(a).

       III.   VENUE IS PROPER

       6.     The Marion County Superior Court is located within the Indianapolis

Division of the Southern District of Indiana. 28 U.S.C. § 94(a)(1). Venue is proper in this

Court because it is the “district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a).




                                             2
Case 1:20-cv-03053-RLY-MJD Document 1 Filed 11/20/20 Page 3 of 4 PageID #: 3




        IV.   OTHER REQUIREMENTS FOR REMOVAL ARE MET

        7.    This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it is

filed within thirty (30) days of the date of service of Plaintiff’s Complaint upon Premier

Care.

        8.    On the same day this Notice is filed, Premier Care will serve a copy of it on

Plaintiff’s counsel and file a copy of the Notice with the Marion County Superior Court

Clerk, pursuant to 28 U.S.C. § 1441(d). A copy of the Notice filed with the state court clerk

is attached as Exhibit B.

        WHEREFORE, Defendant Premier Care of Indiana, Inc. respectfully requests that

this Court take jurisdiction of this action and issue all necessary orders and process to

remove it from the Marion County Superior Court (State of Indiana), Civil Division 12 to

the U.S. District Court for the Northern District of Indiana.

        DATED this 20th day of November 2020.



                                      Respectfully submitted,
                                      OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                      P.C.

                                      By:    s/ Bonnie L. Martin
                                            Bonnie L. Martin, IN 20248-18
                                            111 Monument Circle, Suite 4600
                                            Indianapolis, IN 46204
                                            Telephone: 317-916-1300
                                            Facsimile: 317-916-9076
                                            bonnie.martin@ogletree.com
                                      Attorneys for Defendant Premier Care of Indiana,
                                      Inc.




                                             3
Case 1:20-cv-03053-RLY-MJD Document 1 Filed 11/20/20 Page 4 of 4 PageID #: 4




                             CERTIFICATE OF SERVICE

      I hereby certify that on November 20, 2020, a copy of the foregoing Notice of
Removal was filed electronically. Notice of this filing will be sent to the following parties
by operation of the Court’s electronic filing system. Parties may access this filing through
the Court’s system.

Christopher C. Myers
809 South Calhoun Street, Suite 400
Fort Wayne, IN 46802
260-424-0600



                                              s/ Bonnie L. Martin ___________________




OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
111 Monument Circle, Suite 4600
Indianapolis, IN 46204
Telephone: 317-916-1300
Facsimile: 317-916-9076
bonnie.martin@ogletree.com


                                                                                    45009537.1




                                             4
